Case 3:15-cv-05302-MAS-TJB Document 134 Filed 04/29/20 Page 1 of 11 PagelD: 5053

 

 

NOT FOR PUBLICATION
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

BRIAN K. SMITH. Civil Action No. 15-5302 (MAS) (TJB)

Plaintiff,

OPINION

Vv.
STEPHEN D'ILIO,

Defendant.

 

SHIPP, District Judge

Plaintiff Brian Smith filed a pro se civil rights complaint pursuant to 42 U.S.C. § 1983.
(Compl., ECF No. 1.) Presently before the Court is a motion for summary judgment filed by
Plaintiff, as well as a motion for summary judgment filed by Defendant Stephen D'llio. (PI.’s
Mot., ECF No. 111; Def.°s Mot.. ECF No. 123.) Pursuant to Federal Rule of Civil Procedure
78(b), the Court will decide the motions for summary judgment on the briefs and without oral
argument. For the reasons stated below, the Court denies both Plaintiff's motion and Defendant's
motion.

I. PROCEDURAL HISTORY

On or about July 6, 2015, Plaintiff filed a civil rights complaint pursuant to 42 U.S.C.
§ 1983. (Compl.. ECF No. |.) The Complaint alleged numerous conditions of confinement claims
as well as denial of medical care claims from the time Plaintiff was incarcerated at New Jersey
State Prison. (/d. at 3.) The Complaint alleged that as a result of these conditions. Plaintiff
sustained physical and mental injuries. including loss of vision in his left eye, headaches. joint pain

in his knees, leg pain, and “long term mental health problems.” (/d. at 4.) The Complaint named
Case 3:15-cv-05302-MAS-TJB Document 134 Filed 04/29/20 Page 2 of 11 PagelD: 5054

as defendants the New Jersey Department of Corrections, Mental Health Department, Dr.
DeFillipo, U.M.D.N.J., Stephen D'llio, Sanderson, and Prison Staff/Prison Officers. (/e/. at 2.)
The Court screened the Complaint, dismissed with prejudice all claims against the Department of
Corrections and Mental Health Services. and dismissed without prejudice Plaintiff's claims for
denial of medical services and all claims against DeFillipo, UMDNJ, Sanderson, and the unnamed
prison officers. (Op., Jan. 27, 2016, ECF No. 6.) The Court permitted the conditions of
confinement claims against D'llio to proceed, (/d.)

Following discovery, Plaintiff filed the instant motion for summary judgment on his
conditions of confinement claims against the only remaining Defendant. Stephen D'llio. (Mot.,
ECF No. I11.) Defendant opposed Plaintiff's motion and filed a cross-motion for summary
judgment. (Def.’s Mot., ECF No. 123.) Plaintiff thereafter filed a reply. (Reply, ECF No. 133.)
Il. FACTUAL BACKGROUND

A. Plaintiff's Statement of Undisputed Facts

Plaintiff did not submit with his motion a Statement of Undisputed Facts, as required by
Local Civil Rule 56.1(a). Taking into consideration Plaintiff's pro se status, however, the Court
will construe the numbered “Facts” in Plaintiff's moving papers as his Statement of Undisputed
Facts. (Mot., ECF No. 111 at 1-3.) Plaintiff's facts delineate the “deplorable” conditions he was
forced to endure, which include: (1) lack of drinking water, (2) presence of mice, spiders, and other
insects. (3) lack of a sink and running water in his cell. (4) lack of proper ventilation, (5) lack of
access to a recreation yard, (6) lack of haircuts, and (7) inadequate lighting inside his cell. (/d.)
Plaintiff asserts that his claims have been proven through the photographs he attached to his

original complaint and the instant motion. (/d. at 2.)

J
Case 3:15-cv-05302-MAS-TJB Document 134 Filed 04/29/20 Page 3 of 11 PagelD: 5055

B. Defendant’s Statement of Undisputed Facts

Defendant's Statement of Undisputed Facts provides the following account of events. On
May 10, 2013. Plaintiff was transferred from Northern State Prison (“NSP”) to New Jersey State
Prison (“NJSP”). (Dronson Decl. Ex. A, ECF No. 123-6 at 30.) Plaintiff was immediately assigned
to the administrative segregation housing unit as the result of an assault he committed while at
NSP. (Ud. at 18.) Within forty-eight (48) hours of his arrival at NJSP, Plaintiff intentionally
flooded his cell. (Dronson Decl. Ex. B 27:3-27:7, ECF No. 123-7.) Plaintiff testified that he did
this as retaliation because prison guards refused to provide him with new clothes or the opportunity
to shower after another inmate threw human waste at him. (/d. at 26:2-26:20.)

As a result of flooding his cell. Plaintiff was transferred to a “dry cell.” (/d. at 16:17-
16:20.) A dry cell does not have running water. (/d. at 18:19-18:23.) It contains a “concrete
platform with a hole for bodily waste elimination.” (Dronson Decl. Ex. C 44, ECF No. 123-8.)
An officer must utilize a door mechanism from the outside to flush the toilet. (/d. at ] 4: Dronson
Decl. Ex. B 18:13-18:16, ECF No. 123-7.) Dry cells have open bars to allow ventilation but do
not contain inside fights in order to prevent “problematic inmates [from] breaking lights and
risking electrocution.” (Dronson Decl. Ex. C 4, ECF No. 123-8.) Generally, inmates were placed
into dry cells if they either ingested contraband or flooded their cells. (/d. at 73.) Placement of
an inmate into a dry cell does not always require an administrator's approval. (/d.)

While Plaintiff was confined in dry cells, he continued to find ways to flood his toilet.
(Dronson Decl. Ex. B 23:3-24:11. ECF No. 123-7.) By way of example, Plaintiff testified that he
would roll up a bible and use it to clog the toilet. (/d¢. at 23:6-7.) When an officer subsequently
flushed the toilet. it would cause the cell to flood. (/d. at 23:15—23:19.) Throughout his stay at

NJSP, Plaintiff was also found guilty of committing numerous other prohibited acts. including
Case 3:15-cv-05302-MAS-TJB Document 134 Filed 04/29/20 Page 4 of 11 PagelD: 5056

“destroying, altering or damaging government property,” “threatening another with bodily harm,”
and “possession of a weapon.” (Dronson Decl. Ex. A, ECF No. 123-6 at 18-26; Dronson Decl.
Exs. D-L, ECF Nos. 123-9 through 123-17.) In total, Plaintiff was found to have committed almost
two dozen disciplinary infractions from the time he arrived at NJSP in May 2013 until he left in
October 2015. (Dronson Decl. Ex. A, ECF No. 123-6 at 18-26.) As a result of this behavior,
Plaintiff was often placed into dry cells. (Dronson Decl. Ex. B 154:25-157:25. ECF No. 123-7:
Dronson Decl. Ex. C J 12.} Specifically, Plaintiff's “Progress Notes” from the prison indicate that
he was confined in a dry cell from July 9, 2013 through August 4, 2013; September 11, 2013
through September 12, 2013; September 17, 2013 through October 1, 2013; November 9, 2013
through February 14, 2014: February 18, 2014 through March 3, 2014; and March 25, 2014
through April 4, 2014, (Dronson Decl. Ex. A, ECF No. 123-6 at 30-32.)

Plaintiff submitted a voluminous number of grievances regarding the ongoing conditions
of his confinement in the dry cells. (Dronson Decl. Ex. N, ECF Nos. 19-30.) These repeated
grievances indicated that Plaintiff was not being provided with food or water. there were mice in
his cell, there were problems with ventilation, and he was being denied recreation time. (See
generally id.) In addition to these grievances, Plaintiff also alleged that he personally spoke with
Defendant twice. (Dronson Decl. Ex. B 204:3-7, ECF No. 123-7.) On one of these occasions,
Defendant visited Plaintiff while Plaintiff was confined in a dry cell. (/d. at 205:20-21.) Plaintiff
asked Defendant, “Can you do something about me getting out of this dry cell?” (/d. at 206:1—2.)
Defendant allegedly replied, “Well. the officers already informed me. you want to act like a
monkey, you get treated like a monkey.” (/d. at 207:13-15.)

Plaintiff's medical records indicate that he was seen numerous times by medical providers

while he was confined in dry cells. (Dronson Decl. Ex. M, ECF No. 124 at 459-1256.) Many of
Case 3:15-cv-05302-MAS-TJB Document 134 Filed 04/29/20 Page 5 of 11 PagelD: 5057

these visits indicate that Plaintiff was “well nourished” and “well hydrated.” (/d. at 1035, 1048,
1084. 1147, 1199, 1206.) Two of Plaintiffs medical visits, however, do indicate that he
complained of dehydration. (/d. at 746, 1007.)

Ili, LEGAL STANDARD

Federal Rule of Civil Procedure 56 permits a court to award a party summary judgment
only if “the movant shows that there is no genuine dispute as to any material fact and the movant
is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is genuine if
supported by evidence such that a reasonable jury could return a verdict in the non-movant’s favor.
See Anderson v. Liberty Lobby, Inc.. 477 U.S. 242, 248, 251-52 (1986): Katcher v. Cty. of Bucks,
455 F.3d 418, 423 (3d Cir. 2006}. A fact is material if, under the governing substantive law, a
dispute about the fact might affect the outcome of the suit. See Anderson, 477 U.S. at 248:
Kaucher, 455 F.3d at 423. In determining whether a genuine dispute of material fact exists, the
Court must view the facts and all reasonable inferences drawn from those facts “in the light most
favorable to the [non-movant].” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,
587 (1986) (internal quotation marks and citation omitted).

The party moving for summary judgment “bears the initial responsibility of informing the
district court of the basis for its motion[.]” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
The non-moving party then carries the burden to “designate specific facts showing that there is a
genuine [dispute] for trial.” /d. at 324 (internal quotation marks omitted). Moreover, the non-
moving party “may not rest upon the mere allegations or denials of [the] pleading.” /d. at 322 n.3
(quoting Fed. R. Civ. P. 56(e)). The non-movant must “do more than simply show that there is
some metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. A mere “scintilla

of evidence .. . will be insufficient.” Anderson, 477 U.S. at 252.
Case 3:15-cv-05302-MAS-TJB Document 134 Filed 04/29/20 Page 6 of 11 PagelD: 5058

IV. DISCUSSION
A. Defendant’s Personal Involvement

In Defendant's motion for summary judgment, he argues that Plaintiffhas failed to adduce
evidence establishing Defendant had any personal involvement in the alleged unconstitutional
conditions of confinement and, as a result, Plaintiff's claims are based upon an impermissible
theory of supervisory liability. (Def.’s Br. in Supp., ECF No. 123-2 at 28.) Specifically, Defendant
states that “there is no indication” that he was responsible for, or even aware of, Plaintiff's
allegedly unconstitutional conditions. (/c. at 27.) Plaintiff argues. however, that Defendant was
indeed aware of the conditions of his confinement, based upon the numerous grievances Plaintiff
filed and the fact that Defendant visited Plaintiff while he was confined in a dry cell. (Reply, ECF
No. 133 at 29, 32-33.)

Generally, “[g]overnment officials may not be held fiable for the unconstitutional conduct
of their subordinates[.]” Ashcroft v. fgbal. 556 U.S. 662, 676 (2009). Rather, a plaintiff must
establish that each defendant had “personal involvement in the alleged wrongs.” Roce v.
Dellarciprete, 845 F.2d 1195, 1207-08 (3d Cir. 1988). The requisite personal involvement may
be shown either where the supervisor defendant “established and maintained a policy, practice or
custom which directly caused the constitutional harm,” or “participated in violating plaintiff's
rights, directed others to violate them, or, as the persons in charge. had knowledge of and
acquiesced in their subordinates” violations.” Parkell v. Danberg, 833 F.3d 313, 330 (3d Cir.
2016) (quoting Santiago v. Warminster, 629 F.3d 121, 129 n.5 (3d Cir. 2010)): see also Evancho
vy, Fisher, 423 F.3d 347, 353 (Gd Cir. 2005) ("Personal involvement can be shown through

allegations of personal direction or of actual knowledge and acquiescence.”).
Case 3:15-cv-05302-MAS-TJB Document 134 Filed 04/29/20 Page 7 of 11 PagelD: 5059

Generally, a supervisory defendant's mere participation in the grievance process, without
more, is insufficient to state a claim. See Tenon v. Dreibelbis, 606 F. App’x 681, 688 (3d Cir.
2015). There is case law, however, suggesting that repeated written complaints to a supervisory
defendant of an ongoing constitutional violation may be sufficient to establish deliberate
indifference by circumstantial evidence. See Garcia v. Corr. Med. Serv., Inc., Civ. No. 13-1250,
2016 WL 7377103, at *5 (D.N.J. Dec. 20, 2016) ("Plaintiff has alleged that Defendants ignored
his complaints and requests for treatment for nine years. It is therefore not unreasonable to infer
[Defendants] knew of the need for medical care during that time and intentionally refused to
provide it.”); Cardona v. Warden — MDC Facility, Civ. No. 12-7161, 2013 WL 6446999, at *5
(D.N.J. Dec. 6.2013) (holding that plaintiff stated a valid denial of medical services claim against
the prison warden because plaintiff alleged an ongoing constitutional violation, and alleged that
the warden was made aware of the ongoing violation through repeated written requests); see also
Chavez v. Cady, 207 F.3d 901, 906 (7th Cir. 2000) (“[Plaintiff] did his part to let the officers know
he was suffering. .. . [A]n inmate's letters to officials setting out his medical condition put the
officials on notice of his potential problem, and that the question as to whether the officers drew
the inference that certain things should be done for the inmate could be determined by a jury on
the basis of circumstantial evidence.” (citing Reed v. McBride, 178 F.3d 849 (7th Cir. 1999))). "A
prisoner’s grievance or complaint regarding ongoing abuse may be sufficient to put a prison
official on notice of such abuse by other prison staff and therefore may show actual knowledge of
an alleged constitutional violation and acquiescence in the events forming the basis of a prisoner's
claims.” Binsack vy. Lackawanna Cty. Prison, Civ. No. 10-535, 2010 WL 4973309, at *3 (M.D.

Pa, Oct. 14, 2010) (citing Atkinson v. Tavior, 316 F.3d 257, 270-71 (3d Cir. 2003)).
Case 3:15-cv-05302-MAS-TJB Document 134 Filed 04/29/20 Page 8 of 11 PagelD: 5060

Here, there remains a genuine dispute of material fact as to whether Defendant had personal
involvement in the underlying constitutional violations. Plaintiff testified that he submitted a
voluminous number of grievances about his ongoing conditions of confinement. (Dronson Decl.
Ex. B 207:16-19; 240:3-10, ECF No. 123-7.) Although none of the grievance forms that have
been submitted in this case demonstrate that Defendant responded, Plaintiff testified that “Mr.
Stephen D'Ilio would respond to some remedy forms.” (/d. at 194:15-17.) Further, Plaintiff also
testified that Defendant personally visited him while he was confined ina dry cell. (/d. at 205:10—-
15.) When Plaintiff asked Defendant if he could get out of the dry cell, Defendant allegedly
responded, “Well, the officers already informed me, you want to act like a money, you get treated
like a monkey.” (/d. at 206:1-—15, ECF No. 123-7.) In the answers to his interrogatories, Defendant
stated that he did not recall any specific information regarding Plaintiff. (Dronson Decl. Ex. C f
2, ECF No. 123-8.)

Given the evidence provided, a reasonable jury could conclude that Defendant was aware
of Plaintiffs unconstitutional conditions of confinement through direct knowledge and/or
circumstantial evidence. Accordingly, Defendant is not entitled to judgment as a matter of law.
See Fed. R. Civ. P. 56(a). Summary judgment for Defendant is denied on this ground.

B. Eighth Amendment Deliberate Indifference

In Defendant’s motion for summary judgment. he also argues that Plaintiff's conditions of
confinement claims must fail because Plaintiff has failed to demonstrate that he was subjected to
cruel and unusual punishment in violation of the Eighth Amendment. (Def.’s Br. in Supp.. ECF
No. 123-2 at 11.) Plaintiff, in his own motion for summary judgment. asserts simply that he has

“proven” his unconstitutional conditions of confinement claims. (PI.°s Mot.. ECF No. {11 at 2.}
Case 3:15-cv-05302-MAS-TJB Document 134 Filed 04/29/20 Page 9 of 11 PagelD: 5061

Under the Eighth Amendment. a prisoner may not be subjected to cruel and unusual]
punishment. See Rhodes v. Chapman, 452 U.S. 337, 345 (1981). Prison officials are required to
provide “humane conditions of confinement.” See Farmer v. Brennan, 51) U.S. 825, 832 (1994).
The cruel and unusual punishment standard is not static but is measured by “the evolving standards
of decency that mark the progress of a maturing society.” Rhodes. 452 U.S. at 346 (quoting Trop
vy, Dulles, 356 U.S. 86, 101 (1956)). To assert an Eighth Amendment conditions of confinement
claim. a plaintiff must show: “(1) the deprivation alleged was objectively, ‘sufficiently serious”
such that the prison officials’ acts or omissions resulted in the denial of *the minimal civilized
measure of life's necessities’; and (2) that the prison official exhibited ‘deliberate indifference’ to
his health and safety.” See Barnds v. Wenerowicz, 698 F. App'x 673, 677 (3d Cir. 2017) (quoting
Farmer, 511 U.S. at 834). The deliberate indifference standard requires that the official “must
actually be aware™ of the risk to the prisoner's health and safety and disregard that risk. See Beers-
Capitol v. Whetzel, 256 F.3d 120, 133 (3d Cir. 2001). “However, subjective knowledge on the
part of the official can be proved by circumstantial evidence to the effect that the excessive risk
was so obvious that the official must have known of the risk.” Beers-Capitol, 256 F.3d at 133.
Further, “[i]n actions challenging a large number of prison conditions, a district court . . . must
inquire whether the challenged conditions alone or in combination violate eighth amendment
standards, recognizing that the totality of the conditions may deprive inmates of the minimal
civilized measure of life’s necessities.” Peterkin v. Jeffes, 855 F.2d 1021, 1024 (3d Cir. 1988)
(internal quotation marks and citations omitted); see also Rhodes, 452 U.S. at 347.

Here, there remains a genuine dispute of material fact as to whether Defendant violated
Plaintiff's Eighth Amendment rights. With regard to the deprivations Plaintiff suffered. Plaintiff

was often confined in a dry cell for prolonged periods, including weeks and even months at a time.
Case 3:15-cv-05302-MAS-TJB Document 134 Filed 04/29/20 Page 10 of 11 PagelD: 5062

(Dronson Decl. Ex. A, ECF No. [23-6 at 30-32.) While in the dry cells, Plaintiff testified, among
other things, that he was often not provided with drinking water or food, that mice were constantly
in his cell, that there was a lack of adequate ventilation and light, and that he was “never” permitted
outside for recreation. (Dronson Decl. Ex. B 36:14—18; 228:2-7; 35:8-13: 23:1—2: 36:2—7; 48:1-—
5, ECF No. 123-7.) Defendant refutes these contentions, however, stating that Plaintiff was
regularly examined by medical providers while incarcerated and that his medical records indicated
he was well hydrated and well nourished. (Def.’s Br. in Supp., ECF No. 123-2 at 18.) Defendant
also states that any claims of rodent infestation would have been referred to an exterminator and
that Plaintiff's medical records do not indicate that he ever suffered from insect or rodent bites.
(/d. at 21-22.) Defendant contends the dry cells were “open-barred” to permit ventilation and that
the lack of lighting was a design measure undertaken to prevent problematic inmates from breaking
lights and risking electrocution. (/d. at 19-20.) And. as for Plaintiff's allegations regarding a lack
of recreation time, Defendant states that this was the result of disciplinary sanctions Plaintiff
received for his own destructive behavior, (/cd. at 21.)

With respect to whether Defendant was deliberately indifferent to Plaintiff's allegedly
unconstitutional conditions of confinement, Defendant argues there is no evidence that he was ever
made aware of Plaintiff's conditions. (/d. at 22.) Yet, Plaintiff submitted a voluminous number
of grievances throughout 2013 and 2014 in which he continuously complained about the ongoing
violations he was allegedly suffering. (Dronson Decl. Ex. N, ECF Nos. 19-30.) Plaintiff also
testified that Defendant personally visited him while he was confined in a dry cell. thereby
indicating that Defendant may have been aware of at least some of the conditions of his

confinement. (Dronson Decl. Ex. B 205:10-15, ECF No. 123-7.)
Case 3:15-cv-05302-MAS-TJB Document 134 Filed 04/29/20 Page 11 of 11 PagelD: 5063

Based upon this conflicting evidence. there exists a genuine dispute of material fact as to
whether Plaintiff's conditions of confinement deprived him of the minimal civilized measure of
life’s necessities and as to whether Defendant was deliberately indifferent towards these alleged
violations. Accordingly, neither Plaintiff nor Defendant has demonstrated that they are entitled to
judgment as a matter of law. Summary judgment is denied as to both Plaintiff and Defendant on
this ground.

V. CONCLUSION

For the reasons set forth above, the Court DENIES Plaintiff's motion for summary

judgment and DENIES Defendant's motion for summary judgment. An appropriate Order

follows.

Ak AAop f

MICHAEL A. SHIPP’
UNITED STATES DISTRICT JUDGE

f i
Dated: 4/29/30
